 Case: 4:20-cr-00551-SEP Doc. #: 50 Filed: 06/09/21 Page: 1 of 6 PageID #: 151




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

 UNITED STATES OF AMERICA                   )
                                            )
        Plaintiff,                          )
                                            )
 v.                                         )     No. 4:20-CR-551 SEP
                                            )
 ANTHONY CHATMAN,                           )
                                            )
        Defendant.



                         SENTENCING MEMORANDUM

      COMES NOW Defendant Anthony Chatman, through his attorney, Kevin B.

Gau, Assistant Federal Public Defender, and requests this Court impose a sentence

of twelve months and one day in the Bureau of Prisons. In support of that request,

Mr. Chatman states the following:

      1.      Mr. Chatman has objected to the PSR assessment of a 4-level

enhancement to the offense level, at ¶ 22 of the PSR, which the probation officer

determined on the basis Mr. Chatman possessed the firearm in connection with the

felony of possession of methamphetamine, as he had had an ecstasy pill in his sock

when he was stopped. The Government defends the enhancement on the basis the

case is nearly identical to the facts in United States v. Holm, 745 F.3d 938 (8th Cir.

2014), where the same enhancement was upheld. In Holm, the PSR recitation of

facts indicated a warranted search of the defendant’s home had yielded firearms,

ammunition, and drug paraphernalia, and, thereafter, Holm was searched during a
 Case: 4:20-cr-00551-SEP Doc. #: 50 Filed: 06/09/21 Page: 2 of 6 PageID #: 152




traffic stop and found to be possessing a small amount of methamphetamine and a

firearm. Id. at 941. His possession of methamphetamine would have resulted in a

felony conviction in Iowa, where the arrest had occurred. Id. at 942. Apparently, no

additional facts were elicited at sentencing. Id. at 940-41. The district court found

the enhancement applied by a preponderance of evidence. Id. at 941. The district

court’s finding was not clear error because “when a drug user chooses to carry

illegal drugs in out into the public with a firearm, an ‘in connection finding’ will

rarely be clearly erroneous.” Id. at 940-41 (quoting United States v. Sneed, 742 F.3d

341, 344 (8th Cir. 2014)).

      2.     Holm is apposite because no facts were elicited at sentencing showing

the reason for the defendant’s possession of the firearm, so it was not clearly

erroneous to infer facilitation from mere simultaneous possession of the firearm and

the methamphetamine. In contrast, here, Mr. Chatman has averred facts relating

to circumstances of how the firearm entered his possession, and intends to present

evidence proving these averments at sentencing. If his witness is believed, the

Court could not logically infer Mr. Chatman possessed the firearm to facilitate his

possession of the ecstasy pill in his sock, even though he possessed each object

simultaneously for a short time.

      3.     What is more, no case stands for a bright-line rule that “in connection

with” facilitation is always present if there is evidence of simultaneous possession of

a firearm and a felonious amount of a controlled substance. It is often, but not

always, the case that simultaneous possession permits a circumstantial inference of



                                           2
 Case: 4:20-cr-00551-SEP Doc. #: 50 Filed: 06/09/21 Page: 3 of 6 PageID #: 153




facilitation. The record must still reflect facts supporting such an inference in order

to justify the enhancement. For instance, in United States v. Downey, 672

Fed.Appx. 615 (Mem.) (8th Cir. 2016), an enhancement was upheld because the

district court had not clearly erred in finding a preponderance of evidence

supporting the “in connection with” finding: there was evidence the defendant

matched the description of a robber, ran from police officers investigating a robbery,

discarded a firearm while running, and was caught with two bags of suspected

drugs in a cigarette pack. Id. at 616. The district court had not clearly erred

because this was sufficient evidence showing “emboldening, and therefore

facilitating” the choice to go into public with illegal drugs. Id. at 617. Here,

however, Mr. Chatman has averred he did not obtain the firearm when he went into

public with the ecstasy in his sock, but had been given the firearm by his girlfriend

to hold it while she used a gas station ATM, and had not handed it back to her when

they were pulled over a short time later. His fleeting possession of the firearm did

not, post facto, embolden his earlier choice to place his ecstasy pill in his sock.

      4.     Mr. Chatman’s averments, if true, aligns his case more closely with the

analysis in United States v. Walker, 900 F.3d 995 (8th Cir. 2018), where the district

court was found to have erred in applying a 4-level enhancement. In Walker, the

record revealed the “government offered no evidence to link the cocaine inside the

car to the shotgun in the trunk,” and further that the trunk had been locked and

there had been no evidence presenting that Walker (who had been driving), and not

his passenger, had possessed the cocaine. Id. at 997. In overruling the district



                                            3
 Case: 4:20-cr-00551-SEP Doc. #: 50 Filed: 06/09/21 Page: 4 of 6 PageID #: 154




court, the Eighth Circuit noted that the temporal and spacial nexus between the

drugs and firearm was not enough to show facilitation given these facts. Id. The

Eighth Circuit then underscored the Government’s burden:

      The government bears the burden of proving facts to support a §
      2K2.1(b)(6)(B) enhancement; the defendant need not introduce
      evidence to show the enhancement does not apply to him. See United
      States v. Razo-Guerra, 534 F.3d 970, 975 (8th Cir. 2008). The
      government’s argument also misunderstands its burden of proof. A §
      2K2.1(b)(6)(B) enhancement is improper when the government’s only
      evidence is a generalized connection between a gun and a user
      quantity of drugs. Instead, this Guidelines provision requires evidence
      to show the firearm at issue facilitated, or had the potential to
      facilitate, the felony possession of drugs. In this regard, the
      government failed to meet its burden.

Walker, 900 F.3d at 998. In the present case, if Mr. Chatman’s witness is believed,

the Government will be unable to meet its burden despite the spacial and temporal

nexus. Mr. Chatman’s evidence will demonstrate the reason for his possession of

the firearm was distinctly unrelated to his possession of the ecstasy pill in his sock.

      5.       As argued in his objections, because the 4-level enhancement should

not apply, the total offense level of Mr. Chatman’s conviction should be 12, not 15,

which, with a criminal history category of III, would produce a guideline range of 15

– 21 months.

      6.       A further three-month downward variance from the 15 – 21 month

range is also justified. Despite Mr. Chatman’s limited formal education, he has

been gainfully employed in recent years until his arrest in this case as a full time

cook at P.F. Chang’s, Cheesecake Factory, and McAlister’s Deli restaurants (PSR ¶¶

72, 73, 74, 101). In addition, Mr. Chatman is responsible for helping raise two



                                           4
 Case: 4:20-cr-00551-SEP Doc. #: 50 Filed: 06/09/21 Page: 5 of 6 PageID #: 155




teenage children who will benefit from him release and return to gainful

employment as a cook (PSR ¶ 57). These factors reflect a laudable aspect of Mr.

Chatman’s character, namely, that in recent years he has been committed to full-

time work and to trying to assist his family’s needs. Furthermore, until this case

Mr. Chatman has never served a custodial sentence of more than 90 days (PSR ¶

101). In contrast, he has been in federal custody for his conduct since at least

October 15, 2020, almost nine months as of sentencing and about three times longer

than any punishment he has served before. Given this difference, a twelve month

and one day sentence will adequately reflect the seriousness of the offense, promote

respect for law, and provide for Mr. Chatman’s just punishment. Such a sentence

will also deter similar criminal conduct, protect the public from any further criminal

conduct from Mr. Chatman. A twelve month and one year sentence followed by an

appropriate term of supervised release will help ensure that Mr. Chatman will

receive such educational and vocational training he may need to thrive.

      WHEREFORE, Counsel requests that this Court sentence Mr. Chatman to a

sentence of twelve months and one day in the Bureau of Prisons.


                                        Respectfully submitted,


                                        /s/ Kevin B. Gau
                                        KEVIN B. GAU, #51595MO
                                        Assistant Federal Public Defender
                                        1010 Market Street, Suite 200
                                        St. Louis, Missouri 63101
                                        Telephone: (314) 241-1255
                                        Fax: (314) 421-3177
                                        E-mail: Kevin_Gau @fd.org

                                          5
 Case: 4:20-cr-00551-SEP Doc. #: 50 Filed: 06/09/21 Page: 6 of 6 PageID #: 156




                                        ATTORNEY FOR DEFENDANT


                           CERTIFICATE OF SERVICE

      I hereby certify that on June 9, 2021, the foregoing was filed electronically
with the Clerk of the Court to be served by operation of the Court’s electronic filing
system upon Joshua Jones, Assistant United States Attorney.


                                        /s/Kevin B. Gau
                                        KEVIN B. GAU
                                        Assistant Federal Public Defender




                                           6
